         Case 1:19-cv-02399-RDM Document 41 Filed 10/06/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                )
 ANDREW G. MCCABE,                              )
                                                )
               Plaintiff,                       )
                                                )      Case No. 1:19-CV-2399-RDM
        v.                                      )
                                                )
 WILLIAM P. BARR, in his official capacity      )
 as Attorney General of the United States, et   )
 al.,                                           )
                                                )
               Defendants.                      )
                                                )
                                                )

                                NOTICE OF APPEARANCE

       Please take notice that the undersigned attorney, Owen Dunn of Arnold & Porter Kaye

Scholer LLP, enters his appearance in the above-captioned case on behalf of Plaintiff, Andrew

G. McCabe.


Dated: October 6, 2020




                                                    Respectfully submitted,

                                                    /s/ Owen Dunn
                                                    Owen Dunn
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Ave, NW
                                                    Washington, D.C. 20001
                                                    Phone: (202) 942-6461
                                                    Owen.Dunn@arnoldporter.com
                                                    Counsel for Plaintiff
